 

- AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Various devices, more fully described in Attachment —
A, currently at the U.S. Department of Homeland
Security, 790 North Milwaukee Street, Milwaukee,
WI.

 

Case No. l 1- 34 eMACNY |

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
evidence of a crime;
Ci contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
C a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Sections 1591 and 2423(c).

The application is based on these facts: See attached affidavit.

[] Delayed notice of days (give exact ending date if more than 30 days: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

- Lecezy Cy:

Applicant's signature

 

__ Special Agent Kevin C. Wrona, HSI

, | Printed Namevand Title
Sworn to before me and signed in my presence: Me Porp—_
pate Lugust 12, AOL)

ey ignature

City and State: Milwaukee, Wisconsin Hon. Nancy Joseph _US. Magistrate Judge
Printed Name and Title
Case 2:19-mj-00896-NJ Filed 10/15/19 Page 1of 20 Document 1

 

\

 
 

 

 

 

 

 

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Kevin C. Wrona, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1, I make this affidavit in support of an application under Rule 41 of the Federal Rules of
Criminal Procedure for a search warrant authorizing the examination of property—electronic
devices—which are currently in law enforcement possession, and the extraction from that
property of electronically stored information as described in Attachment B.
2. I am a Special Agent with the U.S. Department of Homeland Security, U.S. Immigration
and Customs Enforcement, Homeland Security Investigations (“HSI”), and have been so
employed since June 2010. Tam currently assigned to the HSI Office of the Resident Agent in
Charge in Milwaukee, Wisconsin. My duties include investigating criminal violations relating to
child sexual exploitation and child pornography. I have received training in the investigation of
child pornography and child sexual exploitation offenses.
3, This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.
IDENTIFICATION OF THE DEVICES TO BE EXAMINED |
4. The property (here after known as “Devices”) to be searched for violations of Title 18,
United States Code, Sections 1591 and 2423(c) are:

a. Lenovo laptop computer, Serial Number: YB10215587;

b. Black Samsung Cellphone, Serial Number: RFIF6151AVM;

c. SanDisk Ultra 32GB Micro SD card, Serial Number: 4226CM32M19y;
d. DT101 G2 8GB thumb drive; and

e. Apacer thumb drive

Case 2:19-mj-00896-NJ Filed 10/15/19 Page 2 of 20 Document 1

 
 

 

 

The Devices are currently at the U.S. Department of Homeland Security Office located at
790 N. Milwaukee Street, Milwaukee, Wisconsin, in evidence.
5. The applied-for warrant would authorize the forensic examination of the Devices for the
purpose of identifying electronically stored data particularly described in Attachment B.
| PROBABLE CAUSE |

6. On June 20, 2018, [received CyberTip (CT) 35013606 from NCMEC regarding multiple
Facebook usernames that appeared to be engaged in sexually explicit communications with
minors. The CT was reported to NCMEC directly from Facebook, and included Facebook
usernames, Facebook user ID numbers, e-mail addresses and internet protocol (IP) addresses
used. to access the Facebook accounts. The account of Don Stevenson and Donald White were
reported in the CT. The Don Stevenson account was assigned the Facebook user ID

100012891004557, with a registered e-mail address of RUNDONRUN@YAHOO.COM and the
use of IP addresses: 124.120.235.50, 219.74.114.109, and 49.145.131.152, which geolocate to
Bangkok, Thailand; Singapore; and Cebu City, Philippines, respectively. The Donald White
account was assigned the Facebook user ID 1000251435 10455, with a registered e-mail address
of DONWHITECEBU@GMAIL.COM and the use of IP addresses: 172.220.77.181,
2605:a000:bce0:2c00:b17b:8b26:1673:cfbf, and 2605:a000:bcec0:b100:ad3 8:bd92:2cc3 :fd86,
which geolocate to Madison, Wisconsin; New Berlin, Wisconsin, and West Allis, Wisconsin,
respectively. The CT also provided Facebook account information for the three (3) alleged minor
females the Don Stevenson and Donald White accounts were in contact with, to include IP
addresses. The CT indicated that the three IP addresses used by the alleged minor females were:
175.158.226.178, 49,151.80.69, and 180.190.171.56, all three of which geolocated to the

Philippines.

Case 2:19-mj-O0896-NJ Filed 10/15/19 Page 3 of 20 Document 1

 
 

 

 

7. The following Facebook messenger chats! were also provided in the CT:

a. Chats between the Don Stevenson account and an unidentified female A.L.
account on September 22, 2017:

[Don Stevenson (100012891004557) - 09/22/2017 2:46:37am PDT]
If ur here, I give you a big hug.

[A.L. (100014305757229) - 09/22/2017 2:46:55am PDT].
heheehe

[Don Stevenson (100012891004557) - 09/22/2017 2:47:21am n PDT]
and your first kiss.. ha ha ha.. joking again.

[A.L. (100014305757229) - 09/22/2017 2:47:33am PDT]
bmmmmn

[Don Stevenson (100012891004557) - 09/22/2017 2:48:36am PDT]
on your cheek

[Don Stevenson (100012891004557) - 09/22/2017 2:50:13am PDT]
And boobs..

b. Chats between the Donald White account and a Minor Victim 1 (here after
referred to as MV1) account on May 14, 2018:

Donald White (100025 143570455) - 2018/05/14 8:12am PDT
We can take shower?

MVI1 (100023948806018) - 2018/05/14 8:13am PDT
yes

Donald White (100025143570455) - 2018/05/14 8:16am PDT
Thank you in advance

MVI1 (100023948806018) ~ 2018/05/14 8:16am PDT
ok

 

' Facebook Messenger is a chat application in which which allows individual or a group of Facebook
users to engage in online chats. Facebook and Facebook Messenger are both applications which can be
accessed on both a computer, as well as a mobile device, such as a cellphone or tablet.

3

Case 2:19-mj-O0896-NJ Filed 10/15/19 Page 4 of 20 Document 1

 
 

 

Donald White (100025 143570455) - 2018/05/14 8:16am PDT
We can be lovers?

MV1 (100023948806018) - 2018/05/14 8:16am PDT
ok

C. Chats between the Donald White account and MV1 on May 21-22, 2018:

MVI (100023948806018) - 2018/05/21 11:06pm PDT
How old ar you

Donald White (100025 143570455) - 2018/05/21 11:07pm PDT
50... and you?

Donald White (100025 143570455) - 2018/05/21 11:10pm PDT
How old are you?

“MV1 (100023948806018) - 2018/05/21 11:56pm PDT
13

Donald White (100025143570455) - 2018/05/22 12:10am PDT
Oh. So young. I will be kind and respectful

d. Chats between the Donald White account and an unidentified female S.E. account
on April 17, 2018:

Donald White (100025143570455) - 2018/04/17 10:51pm PDT
My friend asks if you are a virgin

S.E. (100014674219418) - 2018/04/17 10:52pm PDT
Yes I'm virgin

Donald White (100025143570455) - 2018/04/17 10:52pm PDT
We respect that

S.E. (100014674219418) - 2018/04/17 10:52pm PDT
Hah

Donald White (100025143570455) - 2018/04/17 10:53pm PDT
But we can cure that if you wish

[..-]

Case 2:19-mj-O0896-NJ Filed 10/15/19 Page 5of20 Document 1

 
 

 

 

 

S.E. (100025 143570455) - 2018/04/17 11:00pm PDT

Can you show boobs on video call?

Additionally in the CT, the Don Stevenson and Donald White accounts were linked by machine
cookies to a third a account which used the username Don Stenson. Facebook provided the
associated account via “cookie” technology. “Cookies” are a small text file created by a website
that is stored in the user’s computer either temporarily or permanently on the hard disk.
“Cookies” provide a way for the website to recognize you and keep track of your preferences.
This information indicated all three Facebook accounts were being logged into using the same
electronic device.

8. An HSI liaison to NCMEC conducted research into the various combinations of the first
and last names and dates of birth for the White/Stevenson/Stenson Facebook accounts. The HSI
liason identified an individual named: Donald Arthur STENSON, DOB: XX/XX/1956, with an
associated address of: 2939 S. 101° St., Milwaukee, WI 53227.

9. As noted above, the CT provided the IP addresses used by the White/Stevenson/Stenson
accounts to log into Facebook. On September 14, 2018, a DHS summons was sent to Charter
Communications, requesting subscriber information on IP addresses: 172.220.77.181, |
2605:a000:bce0:2c00:b17b:8b26:1673:cfbf, and 2605:a000:bcc0:b100:ad3 8:bd92:2cc3 :fd86,
which were IP addresses associated with the Donald White account. On September 14, 2018,
Charter responded to the summons indicating that IP addresses: |
2605:a000:bce0:2c00:b17b:8b26:1673 :cfbf and 2605:a000:bec0:b100:ad3 8:bd92:2cc3:fd86 were
registered to John Burgdorff, XXXXXXX, West Allis, WI 53227, XXXXX@wi.tr.com,XXX-
XXX-1463 and XXX-XXX-9792. It also indicated that IP address: 172.220.77.181 is registered

to: Ellen Jessen, XXXXXX,, Madison, WI 53714, XXX-XXX-7046, and
5

Case 2:19-mj-O0896-NJ Filed 10/15/19 Page 6 of 20 Document 1

 
 

 

 

XXXXXX@charter.net. There were no DHS summonses served on the IP addresses associated
with the Don Stevenson account, as those addresses were based in foreign countries.

10. _—_— As the investigation continued, HSI conducted a search into STENSON’s travel history.
HSI confirmed that STENSON traveled to the Philippines on multiple occasions since 2007,
most recently between on or about January 6, 2019 and on or about January 22, 2019. Since
November of 2015, Philippine travel ‘records indicate that STENSON would arrive from
Bangkok, into either Manila or Cebu, later departing Manila or Cebu to Bangkok. In addition to
locating travel records, the HSI Attaché in Manila worked with Philippine authorities to identify
and confirm the ages of the three possible minor female victims cited in the CT.

11. On March 21, 2019, HSI the Attaché in Manila contacted HSI Milwaukee. Between
March 18, 2019 and March 21, 2019, HSI Manila, with the assistance of the HSI Manila
Transnational Criminal Investigative Unit (TCIU), located and identified four (4) victims who
are Philippine nationals that described sexual acts and conversations that took place between
themselves and STENSON. One of the victims is now an adult, but was sexually abused as a
‘minor, and the other three (3) victims are 13, 15, and 16 years of age. The four victims positively
identified STENSON as the person who molested them by encircling the picture of STENSON
through a photographic line-up.

12. During an interview by Philippine authorities, one of the four minor females stated that
she met STENSON in 2017, when she was 12 years old. She stated that in October 2017, she and
other underage minor victims met STENSON at his hotel room at the Hotel Le Carmen in Cebu
and proceeded to masturbate him while STENSON fondled their breasts. She stated that after
they finished, STENSON paid each of the minors money. She stated that she would masturbate

STENSON once a week over the course of three weeks. She further stated that in addition to

6

Case 2:19-mj-O0896-NJ Filed 10/15/19 Page 7 of 20 Document 1

 
 

 

 

money, STENSON gave her gifts, including food, clothing, a laptop, a cellphone and a tablet.
Additionally, she stated that STENSON used a Facebook account with the username “Don
Chonmanee.” |

13. On May 8, 2019, federal search warrants for the following Facebook accounts: Don
Stevenson (FB: ID#: 100012891004557), Donald White (FB ID#: 100025143570455), Don
Stenson (FB ID: 1529468944), and Don Chonmanee (FB ID: 100009337719641) were issued by
US. District Court for the Eastern District of Wisconsin and served on Facebook on May 8,
2019. |

14. On May 17, 2019, Facebook responded to the search warrants on the accounts for: Don
Stevenson (FB ID#: 100012891004557), Donald White (FB ID#: 100025143570455), Don
Stenson (FB ID: 1529468944), and Don Chonmanee (FB ID: 100009337719641). The search
warrant returns showed the IP addresses used to log into the accounts, as well as message logs
and transcripts between those accounts and other Facebook users on Facebook Messenger.
Further, the search warrant returns contained the pictures and messages for each account. Each
account contained pictures shared by the account user of an individual who appears to be
STENSON. Based on my training and experience, the machine cookies for each Facebook
account, and my review of the search warrant return data for each Facebook account, it appears
the Facebook user for the Stevenson/White/Chonmanee/ Stenson accounts are same user based on
the photos that look like the same person, that being STENSON, and the conversations contained
in each account whereby the user is chatting with what appear to be minors in a sexual manner.
~ Further, the Facebook users, using each Facebook account, indicated they planned to travel to the

Philippines and expressed an interest in engaging in sexual activity with minor females.

Case 2:19-mj-O0896-NJ Filed 10/15/19 Page 8 of 20 Document 1

 
 

 

 

 

 

 

 

15. | After reviewing the full Facebook search warrant returns for each account, the following
is a small example of some of the Facebook messenger chats relevant to this investigation:
a. Chats between the Stevenson account and A.L. are as follows:

-9/22/2017 - 09:42:52 UTC — Stevenson: ahahaha.. my excitement might include an

erection.. ha ha ha.. sorry joke.
-9/22/2017 — 09:46:37 UTC — Stevenson: If ur here, I give you a big hug.
-9/22/2017 — 09:46:55 UTC — A.L.: heheehe

-9/22/2017 — 09:47:21 UTC — Stevenson: and your first kiss.. ha ha ha.. joking again.
-9/22/2017 — 09:48:36 UTC — Stevenson: on your cheek

-9/22/2017 — 09:50:13 UTC — Stevenson: And boobs...

-9/23/2017 — 11:35:44 UTC — Stevenson sends a picture that appears to be STENSON,
holding up two (2) Hershey chocolate bars and one (1) Kit-Kat bar

-9/25/2017 — 12:44:45 UTC — Stevenson: And you want me to keep the camera on when I

take a shower? ha ha ha
9/25/2017 — 12:47:25 UTC: Stevenson: Do you want to see my penis or banana before

you close the call?

b. Chats between the Stevenson account and Minor 1, which is the account of an
identified minor, are as follows:

-07/02/2017 — 11:14:52 UTC — Stevenson: Obh..yes. U need the cp. I understand. And
after bonding, it is possible.

**NOTE: in this context, “cp” stands for cell phone**

[...]

-07/02/2017 — 11:17:31 UTC — Stevenson: Do you study school, my dear?

-07/02/2017 — 11:17:50 UTC — Minor 1: Yes why my daer

-07/02/2017 — 11:18:27 UTC — Stevenson: Grade 7?

-07/02/2017 — 11:19:24 UTC — Minor 1: No grade 8na ako my deat
-07/12/2017 — 06:53:34 UTC — Stevenson: we will meet and bond next month
-07/12/2017 — 06:57:18 UTC — Minor 1: yes I waht your bonding next month

Cc. Chats between the Stevenson account and Minor 2, which is the account of
another identified minor, are as follows:

-07/10/2017 ~ 23:54:27 UTC — Minor 2: Don u give cellphone
-07/10/2017 — 23:54:38 UTC — Minor 2: Pleass

-07/10/2017 — 23:55:17 UTC — Stevenson: yesss..... after bonding.. okay..
-07/10/2017 — 23:55:48 UTC — Minor 2: What bonding

-07/10/2017 — 23:56:13 UTC — Stevenson: I don’t know.. ha ha..

Case 2:19-mj-O0896-NJ Filed 10/15/19 Page 9 of 20 Document 1

 
 

[...]
-07/10/2017 — 23:56:31 UTC — Stevenson: bf/gf bonding? Ha ha ha

d. Chats between the Stevenson account and Minor 3, which is the account of
another identified minor are as follows:

~11/25/2017 — 06:01:42 — Minor 3 sends Stevenson a picture of three young females who
appear to be in the back of a vehicle. The female closest to the camera is wearing a black t-shirt
with white lettering and a cartoon monster on it.

**NOTE the identities of the three females have not been established**

-11/25/2017 — 06:01:53 UTC — Minor 3: On going now

-11/25/2017 — 06:03:20 UTC — Stevenson: Ok. Don’t get wet.

-11/25/2017 — 07:57:19 UTC — Minor 3 sends Stevenson nine (9) photographs. The
images are of the female in the black t-shirt with white lettering and a cartoon monster and who
appears to be with STENSON, in a room that appears to have similar features to a room at Hotel
Le Carmen, which is the same hotel room the victims identified as the one where they would
meet STENSON.

e. Chats between the Stevenson account and Minor 4, which is the account of
another identified minor, are as follows:

-03/20/2018 — 13:10:39 UTC — Stevenson: Matt does not know when he will go to Cebu
-03/20/2018 — 13:12:11 UTC — Minor 4: Oh my god im excited to see matt

-03/20/2018 — 13:14:30 UTC — Stevenson: I will tell him he should go there.. He really
likes to make love to pregnant girls

**NOTE: as explained below, Minor 4 was forensically interviewed and stated that her
birthday is June 4, 2001 and she was 17 years old and was four (4) months pregnant when she
had sexual intercourse with STENSON**

f. | Chats between the Stevenson account and “Jon Bedford” are as follows:

-09/04/2017 — 14:12:01 UTC — Stevenson: Weird because any gal in my stable that I told
- to take off for any days other than maybe exams, they’d do it.

-09/05/2017 — 10:51:55 UTC — Stevenson sends Bedford a picture that appears to be
STENSON laying in bed with two younger looking females, with one of them smiling at the

camera
-09/05/2017 — 10:52:12 UTC — Bedford: Wow

-09/05/2017 — 10:52:29 UTC — Stevenson: Gotta get a last minute massage..
-09/05/2017 — 10:53:09 UTC — Bedford: Ok. Say hi to smiling girls
-09/05/2017 — 10:53:17 UTC — Stevenson: [Minor 4] and [Minor 3]

Case 2:19-mj-O0896-NJ Filed 10/15/19 Page 10 of 20 Document 1

 

 
 

 

g. Chat between the Stevenson account and Vhasin Akohw Touh are as follows:

-08/20/2017 — 09:22:52 UTC — Stevenson: text me.. 09398220050

-09/17/2017 — 08:34:23 UTC — Stevenson: I know.. u will chupa or anal sex.. But NO
tongue kiss.. No french kiss!!

-09/17/2017 — 08:34:48 UTC — Vhasin: Hahahahahahah noooo

-11/04/2017 — 09:15:20 UTC — Vhasin: And you have another ring for me?

-11/04/2017 — 09:16:48 UTC ~ Stevenson: not until after your debut”.. An engagement
ring .
-11/04/2017 — 10:59:59 UTC — Stevenson sends a picture of an individual who appears to
be STENSON with another individual who appears to be John Burgdorff’.

-02/12/2018 — 04:19:26 UTC — Vhasin sends Stevenson a picture of what appears to be
two young females, both with dark colored hair, one in a dark colored shirt and the other in a
white colored shirt, riding in what appears to be the back of a taxi

h. | Chats between the Stevenson account and MSK, who is an identified victim who
was interviewed by Philippine authorities in March 2019 and disclosed sexual encounters with
STENSON in 2016 when she was under 18 years of age, are as follows:

-04/30/2017 — 05:10:41 UTC — Stevenson: U know where LeCarmen is

-04/30/2017 ~ 05:10:48 UTC — MSK: yes

-04/30/2017 — 05:11:09 UTC — Stevenson: Can you come now plz.

-04/30/2017 ~ 05:11:17 UTC — MSK: Okay:

-04/30/2017 — 05: i :26 UTC — Stevenson: U can text me if there are any problems..
09398220050

-04/30/2017 — 05:11:27 UTC — MSK: i log out now!

-04/30/2017 — 05:12:04 UTC — Stevenson: Okay.. Just come to room 304... I will be at
the sports center, but my friend is waiting to talk with you.. and share with you..

-05/03/2017 — 06:10:23 UTC — Stevenson: Ok.. be here at 4 for bonding with John and i
will give you a hug.

-06/11/2017 — 02:00:14 UTC — MSK: Don? My Birthday is on August 29. Dont forget
my Birthday gift hehehehe

-06/11/2017 — 02:01:12 UTC ~ Stevenson: Ahahaha.. I will try

-06/11/2017 — 02:02:34 UTC — MSK: That’s my 18" birthday

-07/22/2017 — 07:20:28 UTC — Stevenson: <3 <3 Thanks for the video chat!

 

? Through my training and experience, I have come to understand the word “debut” means 18" birthday.

> As noted earlier, John Burgdorff is the individual whose name is registered with Charter
Communications as the user of IP addresses used by the Donald White account, and as explained below,
is the owner of 2939 S. 101% St., West Allis, WI where STENSON was located and arrested.

10

Case 2:19-mj-O0896-NJ Filed 10/15/19 Page 11 of 20 Document 1

 

 
 

 

 

 

16. Between June 25, 2019 and June 27, 2019, forensic interviews were conducted on
multiple minor victims who were identified by law enforcement who reside in the Philippines.
During the interviews, the females all disclosed having engaged in sexual encounters with
STENSON, to include sexual intercourse, while they were under 18 years of age. Each of them
also explained that STENSON would pay them in Philippine pesos after the sex acts were
completed, and would also give them gifts to include food, clothing, cellphones, computers, and
payment for schooling. During the interviews, several of the minors described STENSON as
having a grey and black laptop computer (brand unknown), a black HP laptop computer, an
Apple iPhone, a Samsung cellphone, and a Samsung tablet. Minor 3 and Minor 4 both stated that
STENSON sent their mother, D.C., money via Western Union. After learning this information,
records were requested via subpoena from Western Union on June 28, 2019. On July 1, 2019, I
received a response from Western Union showing that STENSON sent D.C. $123 U.S. dollars
(USD) on June 2, 2017, $78.48 USD on October 29, 2017, and $68.60 USD on January 9, 2018.

17. After having reviewed all of the evidence to include the facts contained in this affidavit,
there was probable cause to believe STENSON had engaged in illicit sexual conduct with minors
and as such on July 12, 2019, I arrested STENSON with assistance from the City of West Allis
Police Department, at the residence of 2939 S. 101% St., West Allis, WI which is owned by John
Burgdorff. I knocked on the door and after several minutes of knocking and ringing the doorbell,
an individual, later identified as STENSON, exited the residence from the back door of the
house. STENSON was placed in handcuffs by West Allis officers for officer safety. Another
male, later identified as John Burgdorff, was at the backdoor of the residence and sat on the steps
leading to the door. I introduced myself to STENSON and advised STENSON there was a

warrant for his arrest for the illicit sexual conduct with minors. STENSON stated to me that he

11

Case 2:19-mj-O0896-NJ Filed 10/15/19 Page 12 of 20 Document 1

 
 

 

had written a letter for a judge or a “reader” stating his case, and that such letter was on his
computer and that he had:not printed it out yet. STENSON stated he needed an attorney as he has
been advised that “people are looking for a conviction rather than justice” and “I am innocent”
and that he will not be speaking with anyone. STENSON then asked Mr. Burgdorff to print off
the letter from his computer, as well as get other documents from his luggage, which were inside
the house. Mr. Burgdorff went into the house to obtain the documents requested by STENSON
while accompanied by West Allis officers. A short time later, the officers exited the residence
with STENSON’s Lenovo laptop computer, Samsung cellphone, one piece of luggage and a
backpack belonging to STENSON that Mr. Burgdorff provided to the officers. The luggage piece
had a baggage tag on it with STENSON’S name and the name and address for Hotel Le Carmen.
The officers stated that Mr. Burgdorff stated he wanted all of STENSON’s belongings out of his
house and that he (Burgdorff) wanted to move on from this. The article of luggage was locked,
as it had a built-in lock, consisting of three numeric dials, on it. Two West Allis officers began
discussing how the luggage could be opened so the contents could be examined for hazardous
material or contraband, and inventoried, as it, and the rest of STENSON’s property would be
held at the West Allis Police Department over the weekend. STENSON, overhearing the
conversation, and without being asked, voluntarily gave the code to his luggage, so it could be
examined to ensure there were no dangerous or hazardous items within it. A West Allis officer
opened and briefly searched the luggage and backpack in the presence of STENSON. STENSON
was asked if he takes any medication, which he said he did. Two medicine bottles were found
and placed in the pocket inside the luggage.
18. At approximately 6:55 PM, STENSON was transported to the West Allis Police

Department. There, STENSON was inprocessed, fingerprinted and photographed. STENSON’s
12

Case 2:19-mj-00896-NJ Filed 10/15/19 Page 13 of 20 Document 1

 
 

 

 

 

items were inventoried by the West Allis Police Department and stored as property. During the

inventory of STENSON’s luggage and backpack, a SanDisk Ultra 32GB micro SD card, a
DT101 G2 8GB thumb drive, and a Apacer thumb drive, were found in the backpack. None of
the electronic devices were opened, looked through, or any in any way examined, and to date the
contents are unknown. |

19. On July 15, 2019, HSI Russell Dykema and I picked up STENSON at West Allis Police
Department. At the time, STENSON’s property was turned over to me and thus the property is
currently in HSI Milwaukee’s possession. STENSON was transported to the U.S. Marshal’s
Office at the federal courthouse in Milwaukee, WI where he later had his arraignment before U.S

Magistrate.

TECHNICAL TERMS
20. Based on my training and experience, I use the following technical terms to convey the
following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the
location of the device. Several minor victims have stated that they observed
STENSON with multiple cellphones, to include a Samsung cellphone, which was
turned over to authorities during STENSON’s arrest.

13

Case 2:19-mj-O0896-NJ Filed 10/15/19 Page 14 of 20 Document 1

 
 

 

b. Electronic storage devices: Electronic storage devices includes computers,
cellular telephones, tablets, and devices designed specifically to store electronic
information (e.g., external hard drives and USB “thumb drives”). Many of these
devices also permit users to communicate electronic information through the
internet or through the cellular telephone network (e.g., computers, cellular
telephones, and tablet devices such as an iPad).

c. IP Address: An Internet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the Internet. An IP address is a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the Internet computer must be assigned an IP address
so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Internet service providers control
a range of IP addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—that is, frequently changed—IP
addresses.

d. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same
state.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

21. Based on my knowledge, training, and experience, I know that electronic devices can
store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools.

22. Forensic evidence. As further described in Attachment B, this application seeks

- permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how
the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the listed Devices because:

14

Case 2:19-mj-O0896-NJ Filed 10/15/19 Page 15 of 20 Document 1

 
 

 

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file). I
know from my training and experience that users can access social media sites
like, Facebook and video chatting applications/softwares with both mobile phones
and computers and which such access and evidence can remain on the devices.
Further, I know from my training and experience that evidence can remain on
storage mediums of wire transfers like those from Western Union. I also know
that individuals typically store files on their devices that they upload to social
media websites and it is easy to transfer saved image, video or other files from
one device to another such as saving a file on a computer and transferring it to an
external hard drive or SD card.

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who

~ used them, and when.

d. The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium. |

23. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the
warrant I am applying for would permit the examination of the devices consistent with the

warrant. The examination may require authorities to employ techniques, including but not

15

Case 2:19-mj-00896-NJ Filed 10/15/19 Page 16 of 20 Document 1

 
 

 

limited to computer-assisted scans of the entire medium, that might expose many parts of the
device to human inspection in order to determine whether it is evidence described by the warrant.
24. Manner of execution. Because this warrant seeks only permission to examine a device
already in law enforcement’s possession, the execution of this warrant does not involve the
physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the
Court to authorize execution of the warrant at any time in the day or night.

CONCLUSION
25. I submit that this affidavit supports probable cause for a search warrant authorizing the
examination of the Devices described in Attachment A to seek the items described in Attachment

B.

16

Case 2:19-mj-O0896-NJ Filed 10/15/19 Page 17 of 20 Document 1

 
 

 

 

 

ATTACHMENT A

The property (here after known as “Devices”) to be searched are:

a. Lenovo laptop computer, Serial Number: YB10215587 — located inside
residence

b. Black Samsung Cellphone, Serial Number: RF1F6151AVM — located inside
residence

c. SanDisk Ultra 32GB Micro SD card, Serial Number: 4226CM32M19y -
located in luggage

d. DT101 G2 8GB thumb drive — located in luggage

e. Apacer thumb drive — located in luggage
The Devices are currently at the U.S. Department of Homeland Security Office located at 790 N.
Milwaukee Street, Milwaukee, Wisconsin, in evidence.

This warrant authorizes the forensic examination of the Devices for the purpose of

identifying the electronically stored information described in Attachment B.

1

Case 2:19-mj-O0896-NJ Filed 10/15/19 Page 18 of 20 Document 1

 

 
 

 

 

ATTACHMENT B

1, All records on the Devices described in Attachment A that relate to violations of
18 USC §§ 2423(c) and 1591, including:

a. Records or information, photographs, videos, notes, documents, or
correspondence, in any format or medium, concerning communications about
sexual activity with or sexual interest in minors; and

‘b. Records or information, notes, documents, or correspondence, in any format or
medium, concerning communications about transferring money.

2. All names, aliases, and numbers stored on the Devices, including numbers
associated with the Devices, relating to the identities of those engaged in the sexual activity with
or sexual interest in minors.

3, Images, videos or visual depictions of minors to include sexually explicit images,
videos or visual depictions.

4, Records and information containing sexual activity or sexual interest in minors,
including but not limited to texts, images and visual depictions of/or regarding minors.

5. Any and all information, notes, software, documents, records, or correspondence,
in any format and medium, pertaining to the listed violations.

6. Any and all address books, names, and lists of names and addresses of individuals
who may have been contacted by use of the computer or by other means for the purpose of |
committing the violations to include any reocrds or information regarding video chatting or like
communication software/applications.

7. The list of all telephone calls made or received located in the memory of the
Device that provides information regarding the identities of and the methods and means of
operation and communication by those engaged in sexual activity with or sexual interest in
minors.

8. Any and all information, notes, documents, records, or correspondence, in any
format or medium, concerning membership in online groups, clubs, or services that provide or
make accessible sexual activity with or sexual interest in minors.

9, Any and all information, records, documents, invoices and materials, in any
format or medium, that concern e-mail accounts, online storage, or other remote computer
storage pertaining to the violations.

Case 2:19-mj-O0896-NJ Filed 10/15/19 Page 19 of 20 Document 1

 

 

 
 

 

 

 

10. Evidence of user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history.

Case 2:19-mj-O0896-NJ Filed 10/15/19. Page 20 of 20 Document 1

 
